The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, Arkansas 72201
Dear Mr. McCuen:
This is in response to your request for an opinion on the legality of the acceptance of a candidate's filing for political office where the filing began prior to, but was completed after, the noon deadline on March 29, 1994.  (See A.C.A. 7-7-203 (Repl. 1993)).  You ask whether the filing was proper, and if not, whether your office should notify the political party that the Secretary of State will not certify the name of this candidate for the general election ballot if she should win the primary election.
It is my understanding that the questions you have posed are moot, as the candidate in question has withdrawn from the race.  I have attached, however, for your information, a copy of Op. Att'y Gen. 94-097, which fully addresses these issues.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh
Enclosure